Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000103
                                                        11-MAY-2012
                                                        11:04 AM




                        NO. SCWC-10-0000103

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         GERVEN SORINO, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-10-0000103; S.P.P. NO. 09-1-0083;
                       (CR. NO. 00-1-1728))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
     and Circuit Judge Lee, in place of Duffy, J., recused)

          Petitioner/Petitioner-Appellant’s application for writ

of certiorari filed on March 28, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 11, 2012.

Shawn A. Luiz for                /s/ Mark E. Recktenwald
petitioner/petitioner-
appellant on the application     /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Randal K. O. Lee
2